Title: Wilson Cary Nicholas to Thomas Jefferson, 6 August 1815
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          My Dear Sir Warren Augt 6. 1815
          I have this moment heard that the doctor, who attends your brother left his house last night, under a belief he cou’d not live many hours. It is reported he has lately made a will; by which he has given the whole of his property, except, about six hundred acres of his back land, and eight or ten negroes to his wife in fee simple. I thought I owed it to you to give you this information as it came to me in such a way as to induce me to fear there was some reason to believe both that he is in great danger and that he may have made the disposition of his property I have mentioned. I am sure you will pardon the liberty I have taken
          I am Dear Sir
          yours most respectfullyW. C. Nicholas
        